I had occasion to consider the effect of section 15 of article 2 of chapter 38, Laws of 1909, in Williams Engineering Contracting Co. v. City of New York (175 App. Div. 571). Subsequent investigation has led me to the conclusion that the construction there put upon the section is the correct one. Chapter 38 of the Laws of 1909 is entitled "An Act in relation to liens, constituting chapter 33 of the Consolidated Laws." The act contains all the provisions of the laws then existing relating to liens on personal property except those relating to conditional sales of goods which were transferred to the Personal Property Law. The first article is devoted to definitions, the second to mechanics' liens, and the remaining articles to other liens and the enforcement of the same.
Section 15 comes in article 2 relating to mechanics' liens. It provides that "no assignment of a contract * * * or of the money or any part thereof due or to become due therefor, * * * shall be valid, until * * * such assignment * * * be filed in the office of the county clerk of the county wherein the real property *Page 10 
* * * is situated, * * * and such contract, assignment or order shall have effect and be enforceable from the time of such filing." From the language thus used it is difficult to imagine how the purpose of the legislature in enacting the section can be misunderstood. The words "no assignment" are so comprehensive and so clear and unambiguous as to include every assignment unless words not expressed in the statute are read into it. But it is suggested that notwithstanding the fact that the language used, if taken literally, includes all assignments, nevertheless that is not what the legislature intended; that its intent was to protect a certain class of creditors to the exclusion of others.
In ascertaining what the legislature intended by the enactment, the words used must be taken in their ordinary and usual meaning, and if a doubt arises as to the sense in which they are used, then such doubt must be solved, if possible, by a reference to the context (Bristor v. Smith, 158 N.Y. 157), and it is only in case the intent cannot be ascertained in this way that resort may be had to the occasion of the enactment and to the policy which prompted it. (Palmer v. Van Santvoord, 153 N.Y. 612.) This statute, if the ordinary meaning be accorded to the words used, is plain, and there is no necessity to resort either to the general context of the whole article or to the occasion or policy which prompted the enactment. The evident purpose was to provide against secret transfers of an interest in a contract or the money due or to grow due under it, and a method to carry out and make effective this purpose is provided.
Every assignment, no matter for what purpose given, in order to be valid must be filed in a public office to the end that any one may ascertain just what the interests are and by whom held. The protection of a particular class of lienors was not, in my opinion, the main purpose of the enactment. It was only incidental. The main purpose was publicity, and no one, no matter who, could *Page 11 
be injured if it be enforced according to its letter and spirit. Any one who takes an assignment, if he complies with the section, is fully protected. If he does not comply with it, then he takes no interest because the assignment cannot be enforced. Title to the subject-matter of the assignment remains in the assignor, and as such may be reached by a diligent creditor.
It may be that in some cases this would work a hardship. That is the case with the enforcement of nearly every statute, but in the long run a nearer approach to justice will be reached by giving to the words used their ordinary, normal and natural meaning rather than by inserting or substituting others in order to carry out what one may conjecture the legislature intended.
The construction for which I contend does not require reading anything into the statute, and for the obvious reason that it is perfectly plain upon its face. If a change be desired, then it should be done by legislative enactment and not by judicial fiat. The legislature can change the section if it sees fit to do so, but until it does the court will have performed its full duty by enforcing it according to the language used instead of giving a different effect by reading into the statute words not there to be found.
The view for which I contend is sustained by Snyder's Lien Law of New York (6th ed.), p. 234; Jensen's Mechanic's Lien Law of New York, p. 101; Barrett v. Schaefer, Jr.,  Co. (162 App. Div. 52; affd., 217 N.Y. 722); Van Kannel R.D. Co. v. Astor
(119 App. Div. 214, 217), and Harvey v. Brewer (178 N.Y. 5,7). In the latter case this court said: "So, if what was done here was in effect either an absolute or equitable assignment of so much of the fund as the order named, it would come within the condemnation of section 15 of the Lien Law (supra). That section indicates that the legislature was of the opinion that the protection of the laborers and materialmen made it necessary that notice of an assignment *Page 12 
of a contract or the money due thereunder or some part thereof, or an order drawn by a contractor upon the owner, ought to be given to those interested, and so it provided that such an assignment or order should not be valid `until the contract or a statement containing the substance thereof and such assignment or a copy of each or a copy of such order be filed' in the proper county clerk's office."
The assignments in the present case from the Frick Company to the appellant bank never were filed in the office of the county clerk where the real property which was being improved was situate, and for that reason, as I read the statute, the same are invalid and unenforceable.
I am, therefore, unable to concur in the prevailing opinion in so far as it holds that such assignments are valid, and to that extent I dissent from the decision about to be made.
COLLIN, CARDOZO, POUND, CRANE and ANDREWS, JJ., concur with HISCOCK, Ch. J.; McLAUGHLIN, J., reads dissenting opinion.
Judgments reversed, etc.